DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1-3, 5, 7 and 9 have been amended and are hereby entered.
Claims 6 and 8 were cancelled, while claims 20 - 24 were added.
Claims 1-3, 5, 7 and 9 – 24 are pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive. 
The drawings amendments have been entered. Therefore, Fig. 5 objection has been withdrawn due to the applicant's amendments.  
The specification amendments have been entered. Therefore, this particular objection has been withdrawn due to the applicant's amendments.  
Regarding to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on pages 8-12, in which independent claim 1 and its pending claims recite the abstract idea of a certain method of organizing human activity under “Management of personal behavior or interactions between people” and/or “Commercial interactions or legal interactions” (Step 2A-Prong 1), and additional elements that integrates the judicial exception into a practical application (Step 2A-Prong 2 and Step 2B) which “do not merely relate to an intended use” and “limit the recited system and provide meaningful limits on practicing the recited simulation”, the applicant’s arguments are not persuasive and the examiner respectfully disagrees. Firstly, the claimed invention is reciting an abstract idea upon revision of the pending claims, which have been “evaluated after determining what [the] applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI)” (See MPEP § 2106, subsection II, for more information about the importance of understanding what the applicant has invented, and MPEP § 2111 for more information about the BRI). The pending claims are reciting the abstract idea of “Management of personal behavior or interactions between people” (including social activities, teaching, and following rules or instructions) and/or “Commercial interactions or legal interactions”, because when analyzing the scope of the invention is not only directed toward “analyzing the behavior of a user, and further toward providing a realistic simulation with which the user may interact” as the applicant argues in p. 10, but also “returns” the user’s “dialog segment” to determine if this  was the “appropriate response” after “scoring it” (See claims 2-3, 11, 17 and 21-24). Which means that a candidate performance and behavior is being evaluated through a gamified simulation and its established “rules” or instructions, to determine their hiring process. Moreover, the abstract idea is also directed to “Commercial interactions or legal interactions” group (i.e. agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) because the system is determining a match between “potential employee” and employer to obtain the best talents with the best “sales skills” to ensure the best human resources and a successful employer’s business. On the other hand, the applicant argues in p.10 that the claimed invention of the “realistic simulation requires the implementation of concrete hardware which go beyond a simple computer; instead, an AI server is required” as it “is not possible to analyze the movements of a human body” and “human speech without a trained neural net for NLU (natural language understanding)” and the “AI server” and thus “it is not possible for a human being to manually perform these actions, as a human being would not reach the degree of reproducible, unbiased analysis which is possible with the recited AI server”. However, the use of an “AI server” and the “training” of a “neural net” or network for “natural language understanding” is inherit technology that is conventional and well-known in Artificial Intelligence and Machine Learning models. Therefore, the disclosed claims are merely “receiving” the “behavior” as “input” from “a potential employee” to analyze an “output” which comprises of the “potential employee’s” “verbal and non-verbal body language” and determine, based on “criteria” or “rules” the “visual communication style” (claim 1), to ultimately “score” it to determine the “appropriate response” (claim 24), which although might “not only relate to an intended use” as argued by the applicant on p. 12, these additional elements merely amount to nothing more or does not significantly amount to, than an instruction “to apply” the abstract idea using a generic computer and/or conventional artificial intelligence technology, and does not render an abstract idea eligible when evaluating Step 2A-Prong 2 (See MPEP 2106.05 (f)).
Finally, when analyzing the additional elements in the pending claims in view of its abstract idea (Step 2B): a user computational device; a processor, a memory, a microphone, a camera, a simulation computational device; and an Artificial Intelligence or AI server, (claim 1), NLP (natural language processing) analyzer module (claims 2, 4, 12-13, 18, 24), direction data (RDD) module (claim 3), a rules based engine (claims 2 and 17), a content server (claim 11), a neural net[work] (claim 21),  and an application logic module (claim 24), individually or in combination does not amount to significantly more than the judicial exception itself and/or to the inventive concept, for it to be considered an improvement, thus failing Step 2B. 

Regarding to the applicant's arguments of rejection under 35 USC §102 and §103 for the independent claim 1 and their dependent claims 2, 4-5, 7, 9-24 on page 14: The applicant’s arguments regarding these amended limitation steps in the pending claims are not persuasive as Tirumale does teach and/or suggest “the use of artificial intelligence, machine learning and/or neural nets”, by using a “latent semantic algorithm” (see ¶0072) to aid the “analysis unit” in analyzing audio, while also analyzing “text and/or audio and/or video from the user-input to determine emotion of the user”. Although, Tirumale and Rini does not teach or suggest “a non-scripted dialog”, the “track[ing] and analy[sys of] the body language of a user by tracking their movements” and “provide flexible feedback and scoring”, these are not specifically supported in the pending claims for such arguments to be persuasive and the addition of Gruber and Bertero have been added as well. Thus, upon further consideration and examination of the amended claims, these are considered moot, due to the new grounds of rejection. Please, refer to the Claim Rejections - 35 USC § 103 section for further details.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 9-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, independent claim 1 is being evaluated where, Step 1: the claimed invention falls under statutory category of an article of manufacture. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
…receiving input from, and displaying output to, said potential employee, said user …; wherein …stores instructions for execution…
 …operating a simulation application, wherein said simulation application simulates a sales session, and wherein… storing a plurality of instructions and …executing said instructions, wherein …executes said instructions to operating said simulation application;  
…analyzing output… and for providing input to the user …during simulation of said sales session; 
wherein … storing a plurality of instructions and a process for executing said instructions; 
wherein …receives the plurality of criteria and said output…, and executes instructions …to score said output from the user…, 
…then selects input according to said simulation application and according to said output…, and sends said input to said user…, to support said simulation of said sales session; according to instructions executed…; wherein said potential employee interacts with said simulated sales session … with verbal language …and with non-verbal body language…; 
wherein… analyzes said behavior of said potential employee at a close of said sales session according to said verbal language and said non-verbal body language, wherein said non-verbal body language is analyzed according to body language recognition and according to a visual body language analysis process, to determine a visual communication style of said potential employee… 
wherein said verbal language is analyzed by instructions executed …according to contextual accuracy; 
wherein said behavior of said potential employee is analyzed according to said input from said verbal language and said non-verbal body language; wherein said verbal language comprises user voice input, comprising user speech.

These limitations, describe a system for determining and scoring a candidate based on their performance, voice and body language information to efficiently match him/her with an employer during a gamified simulation of a sales session. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activities in the form of managing personal behavior or interactions between people by evaluating a candidate performance through a gamified simulation to determine their hiring process and match them as the best talents to ensure the best human resources and a successful employer’s business. As disclosed in the specification, this invention allows a scaled, digital solution that assesses the actual selling skills of a potential sales talent in a realistic, yet simulated environment, and is configured to match a potential sales talent or players, with potential employers based on non-biased indicators. This abstract idea can also fall as engaging in commercial or legal interactions in the form of advertising, marketing or sales activities or behaviors when ensuring the best talent and proving their selling skills. Thus, it represents a certain method of organizing human activities in general by setting a simulation to test players selling skills during a sales session and test the player’s behavior and performance to satisfy the employer’s best business interests.

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claim as a whole, while looking for its additional elements of a user computational device; a processor, a memory, a microphone, a camera, a simulation computational device; and an Artificial Intelligence or AI server, individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. On the other hand, the additional elements of a microphone and a camera are really nothing more than links to computer implementing the use of ordinary capacity for software executing instructions or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components (refer to MPEP 2106.05f (2)). Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

 As for dependent claims 2 – 4, 11 – 13, 17 – 18, 21, 22 and 24, they recite additional elements of an NLP (natural language processing) analyzer module (claims 2, 4, 12-13, 18, 24), direction data (RDD) module (claim 3), a rules based engine (claims 2 and 17), a content server (claim 11), a neural net[work] (claim 21),  and an application logic module (claim 24), merely are used as a tool to perform the abstract idea. Thus, it/they amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and/or links to computer implementing the use of ordinary capacity for executing software program instructions or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components (refer to MPEP 2106.05f (2)) and this/these additional element(s) does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.

Step 2B: For claim 1, the claim recites the additional elements: of a user computational device; a processor, a memory, a microphone, a camera, a simulation computational device; and an Artificial Intelligence or AI server, and NLP (natural language processing) analyzer module (claims 2, 4, 12-13, 18, 24), direction data (RDD) module (claim 3), a rules based engine (claims 2 and 17), a content server (claim 11), a neural net[work] (claim 21),  and an application logic module (claim 24), and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claim are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claim as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-3, 5, 7 and 9 – 24, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2-5: further describes the abstract idea of the “simulated sales session” application and its analysis method of analyzing data of the “decomposed output” to determine a rule that would be invoked by the application, simulating a “non-player character (NPC)” to select a relevant dialog segment based on a “plurality of criteria” and by scoring “ decomposed output”  (including a “raw score” and a “second level of scoring variables” related to “heuristics”), and return it to the user. Which in turn, are directed to the abstract idea group of “managing personal behavior or interactions between people” by simulating a relevant dialog and displaying it to the user in a “simulated sales session”. 
Claims 7 and 9-10: further describes the abstract idea of the “simulated sales session” application and its analysis method of the receipt of the user’s/employer’s preference data related to “employment”/ “employer culture” and their “final simulation score” to determine an “employer” match/match the “potential employee” “verbal and non-verbal communication” to the “employer culture” and their “likelihood of success of matching to the employer”. Then, the interview and hiring decisions are received and updates the heuristics and comparison of said “decomposed output”, which is directed to the abstract idea group of “engaging in commercial or legal interactions” for the benefit of settling with the best talent in terms of “advertising or sales behavior” and reach a common agreement with the “potential employee”.
Claims 11-18: further describes the abstract idea of the “simulated sales session” application and its analysis method of supplying “content” to the simulation and selecting the  “dialog segments” and storing the “first” through the “ninth” “machine codes” selected from a “predefined native instruction set of codes” to receive and decompose output, to score it, execute the comparison of scores, analyze transcripts to determine the “second level of scoring variables” related to “heuristics”, and combine the scores and variables to execute the “simulation application” with its “rules” to lastly “invoke” them. Thus, being directed to the abstract idea of “managing personal behavior or interactions between people”.
Claims 19 – 24: further describes the abstract idea of the “simulated sales session” application and its analysis method of analyzing data based on criteria (e.g. skills based, body language, tone and culture fit), determining the “degree of readiness of potential employee” and their behavior as input with a “meeting preparation analysis process”, while collecting and analyzing “audible speech”, “body language according to animated motions” of an “avatar” to determine “components of user output” such as the “priorities and contexts” of the user and providing an “appropriate response” and return “dialog” to the user which is directed to “managing personal behavior or interactions between people” as well.

Therefore, the additional elements previously mentioned above are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim 1-2, 4-5, 7, 9-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rini (U.S. Pub No. 20180268341 A1) in view of Tirumale (U.S. Pub No. 20180174055 A1).
Regarding claim 1: 
A system for analyzing behavior of a potential employee during a simulated sales session according to a plurality of criteria, the system comprising: (claim 1)
Rini teaches:
a user computational device for receiving input from, and displaying output to, said potential employee, said user computational device comprising a processor, a memory, a microphone and a camera; wherein said memory stores instructions for execution by said processor; (“As shown in FIG. 1D, the client device 3 can include a memory interface 15, one or more data processors 16, I/O subsystem 17, and a systems user interface 18 shown comprising numerous components (i.e. network interface, audio interface, 3D VR goggles/headsets, microphone, touchscreen, mouse/pointer, keyboard, screen display, and other subsystems) arranged around one or more system buses well known in the art.” ¶0220; Fig 1D (3, 15-18 and 27)) Examiner note: Another subsystem for this “client device” is a “camera” which is disclosed in ¶0223. Also, refer to claims 18 and 19 for this prior art.
a simulation computational device for operating a simulation application, wherein said simulation application simulates a sales session, and wherein said simulation computational device comprises a memory for storing a plurality of instructions and a processor for executing said instructions, wherein said processor executes said instructions to operating said simulation application; (“FIG. 6C shows the prescription data storage submodule 33C, describing the storage of various classes of data by the prescription storage submodule 33C directed to application classes. As shown, the submodule 33C stores at least the following datasets: (i) a competition simulation dataset including achievements earned and scoreboard data; (ii) a coaching and feedback dataset including feedback generated and coaching generated; (iii) a learning cadence/skills training dataset including course syllabi with courses that are automatically created, and courses that are created by sales managers; and (iv) a metrics and benchmarks dataset, including metrics and benchmarks for all selling skill category scores, selling intelligence scores and sales performance figures of all system users, generated within the prescription module 33 of the system of the present invention.” ¶0626; Fig 6C (33 and 33C))
 and an Al server for analyzing output from the user computational device and for providing input to the user computational device during simulation of said sales session; (“In the illustrative embodiment, client systems 3 have a GUI-based operating system, running client software applications, including web browsers, to communicate with servers in the data center 6 so that system users can remotely access, support and receive client services supported on the system network of the present invention.”  ¶0224; “Another object of the present invention is to provide a new and improved selling intelligence assessment, development and management system configured to automatically (i) process and analyze collected behavioral assessment data relating to the selling competency and selling judgment of any sales representative, (ii) generate a selling intelligence measure for the assessed sales representative, and (iii) generate a custom-personalized development plan in the form of a selling-intelligence (SI) based training course program, designed to aid in the development and improvement of the selling intelligence of the sales representative.” ¶0068; Fig 1A (3 and 6))
wherein said Al server receives the plurality of criteria and said output from the user computational device, and executes instructions by said memory to score said output from the user computational device, and (“The system 2 automatically produces recommendations to management for helping sales representatives to work around weaknesses and develop prescriptive reinforcements of these important selling competency skills and selling judgement skills. Significantly, based on assessments of selling competency skills and selling judgment skills, the system 2 assesses, measures and determines the selling intelligence of an individual sales representative, pre-hire or employee, as the case may be, against other sales representatives who have been assessed by the system, and this unique selling intelligence (SI) measurement is used as a unique score and indicator of the salesperson's current success in a selling situation… The system 2 can be used to address the complex recruitment challenges of any size company. For example, the system 2 can be used to assess the selling competency skills and selling judgment skills, and also the selling intelligence (SI) measure, of an entire sales team, among a variety of other critical attributes, so as to establish a view into the performance metrics of each salesperson and the company to which they belong.” ¶0204-205)
said Al server then selects input according to said simulation application and according to said output from said user computational device, and sends said input to said user computational device, to support said simulation of said sales session; (“the system user interface layer 34 supports: the assessment interface submodule 31A for supporting the generation, design and administration of assessment vehicles such as, for example, multiple choice tests, conversation-based simulations, and game-based simulations as illustrated in FIGS. 4A, 4B1, 4B2 and 4B3;” ¶0233; Figs 4A, 4B1, 4B2 and 4B3 (34 and 31A))

Rini does not explicitly teach an “AI server” and the following limitations. However, Tirumale which is prior art directed to “systems and methods for virtual recruitment of different candidates based on state model” and “candidate responses received during conversation session” that are “recorded to create general pattern model that would be applied in the future session to give candidates a better personalized and immersive experience” (See abstract), thus Tirumale teaches:
wherein said AI server comprises a memory for storing a plurality of instructions and a process for executing said instructions (“As shown, the computing device 500 may or may not further include an output unit 504, such as an audio unit and/or a display unit… The output unit 504 may act as an interface for the user to listen/see the functioning of the processing unit 501, or specifically as an interface with the software stored in the memory unit 502 or in a removable storage device. Additionally, the computing device 500 may include an input unit 505 configured to allow a user to interact with any of the components of system (300).” ¶0107; “The computing device 500 may also include a disk or optical drive unit 506. The disk drive unit 506 may include a computer-readable medium 507 in which one or more sets of instructions 508, e.g. software, can be embedded.” ¶0108; Fig 5 (500, 508, 502, 506, 505 and 504)) Examiner note: Under BRI and in light of the applicant specifications in ¶0039 and ¶0042, the AI sever has been interpreted as the “computing device 500” and the combination of its “output/input units” to receive user’s input such as visual and audio recognition while using software that is dictated by “natural language processing algorithms”, which is considered to be an AI application according to the AI definition per techtarget.com. Also, refer to claim 14 and to ¶0109, for “executed instructions” details, ¶0058 for the use of “artificial intelligence”, and ¶0008 for general details.
according to instructions executed by said processor; wherein said potential employee interacts with said simulated sales session provided through said user computational device with verbal language through said microphone and with non-verbal body language through said camera; (“referring to FIG. 1(a), at step 101 a user-input from a user is received in a conversation session from one or more input units coupled to a user-device. The user-input is a combination of audio, video, and text. The conversation session is initiated by the user. At step 102, intent of the user-input is deduced. At step 103, a response based at least in part on the system-input and the deduced intent.” ¶0032-34; Fig 1(a) (101 and 102); Fig 1(b) (106 and 108)) Examiner note: Under BRI, the verbal and non-verbal language has been interpreted as part of the “user-input’s intent” which is further analyzed to “deduce” the user’s response to the conversation (See ¶0037). Also, refer to ¶0050 for more information regarding other types of “input units” that can be coupled to the “user-device 203” such as “video camera” and a “microphone” to receive “various user-input”.
wherein said Al server analyzes said behavior of said potential employee at a close of said sales session according to said verbal language and said non-verbal body language, wherein said non-verbal body language is analyzed according to body language recognition and according to a visual body language analysis process, to determine a visual communication style of said potential employee, according to instructions executed by said processor; wherein said verbal language is analyzed by instructions executed by said processor of said AI server according to contextual accuracy; (“Referring to FIG. 1(b), the step 103 of deducing intent of the user-input comprises further steps. Accordingly, at step 106, the user-input and the system-input is analyzed to identify one or more parameters indicative of the intent. The one or more parameters include similarity of concept between the user-input and the system-input, sentiment of the user, emotion of the user, gesture of the user, tone of the user, body language of the user, expression of the user, code of conduct of the user, environmental factors, and a duration from providing of the system-input to the user until receiving of the user-input from the user.” ¶0037; Fig 1(a) (102 -103); Fig 1(b) (106 and 108)) Examiner note: Under BRI, the verbal language has been interpreted as the “user-input’s expression and tone” and the non-verbal language as its “sentiment, emotion, gesture and body language”.
wherein said behavior of said potential employee is analyzed according to said input from said verbal language and said non-verbal body language; (“At step 112, a repetitive pattern in the set of conversation sessions is identified based at least in part on deduced intent of user-input in the set of conversation sessions and learned behavior of users in the set of conversation sessions.” ¶0043; Fig 1(d) (112)) Examiner note: Also, refer to ¶0014 for general details and ¶0071 for more details.
wherein said verbal language comprises user voice input, comprising user speech. The intent analysis unit 307 uses various techniques for analyzing the user-input such as speech synthesis, expression analysis, natural language processing, voice analysis, vision analysis, feature analysis, and latent semantic processing to identify the one or more parameters indicative of the intent.” ¶0071; Fig 2A (32))

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of providing a server with integrated artificial intelligence or an “AI server” to receive the “potential employee” or user’s input such as “verbal and non-verbal language” and determine their “behavior” and “communication style” during simulation while integrating a “camera and microphone” to capture such responses, as taught by Tirumale because it would be “obvious to try” to include artificial intelligence that can automate the analysis process of user’s verbal and non-verbal language input while audio-visually monitoring their behavior to determine cues that can indicate and identify positive behavior and the best sales skills during a sales session involving a conversation with a potential client. Also, Tirumale acknowledges that there is a need to improve user experience with intelligent systems and to enable “complete evaluation of every aspect of human behavior during the conversation and details analysis of the conversation session itself based on several parameters, thereby providing a comprehensive evaluation. This further enables drilling down information to provide insight about user's behavior.” (Tirumale; ¶0015).

Regarding claim 2: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 1.
Rini does not explicitly teaches the following limitations, however Tirumale teaches:
wherein said Al server further comprises an NLP (natural language processing) analyzer module for decomposing said output from the user computational device; wherein said NLP analyzer module is executed according to instructions executed by said processor; (“The intent analysis unit 307 uses various techniques for analyzing the user-input such as speech synthesis, expression analysis, natural language processing, voice analysis, vision analysis, feature analysis, and latent semantic processing to identify the one or more parameters indicative of the intent.” ¶0071; Fig 3a (307)) Examiner note: Refer to ¶0072-75 for more information. 
wherein said simulation application comprises a rules based engine and a plurality of dialog segments; (“At step 110, the state-machine model is then traversed based on the user-input, the deduced intent, and one or more pre-stored rules to determine next state” ¶0041; Fig 1c (110)) Examiner note: Se also ¶0013.
wherein said NLP analyzer module determines which rule from said simulation application is invoked by said decomposed output, and selects a relevant dialog segment according to said rule; (“Referring to FIG. 1(d), the method 100 comprises further steps upon the termination of conversation session. Accordingly, at step 111, a set of conversation sessions from amongst a plurality of pre-stored conversation sessions is selected based on the plurality of context factors and the profile of the user.” ¶0042; Fig 1d (111))
wherein said relevant dialog segment is returned to said user computational device for display. (“Upon receiving the user-input, the response analysis unit 308 determines a response based on the user-input. The response is displayed on the output unit 303. The response analysis unit 308 determines the current state as the response” ¶0093; Fig 3b (303 and 308))

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of analyzing the user’s output with Natural Language Processing (NLP) and with rules based on their responses to return a relevant dialog segment as display, as taught by Tirumale because there is a need to improve user experience with intelligent systems and to enable “complete evaluation of every aspect of human behavior during the conversation and details analysis of the conversation session itself based on several parameters, thereby providing a comprehensive evaluation. This further enables drilling down information to provide insight about user's behavior.” (Tirumale; ¶0015).

Regarding claim 4: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 2.
Rini does not explicitly teaches the following limitations, however Tirumale teaches:
wherein said NLP analyzer module compares said decomposed output to said plurality of criteria and determines a score for said decomposed output according to said comparison; wherein said comparison further comprises a determination of the appropriate content in comparison to a content of said decomposed output; (“In one example, the intent analysis unit 307 analyzes audio from the user-input converted to text or text from the user-input using latent semantic algorithm to extract required concept summary and compare similarity against the given concept from the script to get a percentage of similarity or dissimilarity. In another example, the intent analysis unit 307 analyzes text such as code from the user-input against expected code, standard, and output to determine similarity or dissimilarity of concept.” ¶0072; Fig 3a (307)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the percentage of similarity is being interpreted as a score for this reference.
 a determination of how and when said decomposed output was provided in the designated timeline of the simulation. (“the intent analysis unit 307 analyzes video from the user-input to determine gesture, body language, and expression of the user in order to handle the interruptions appropriately. In another example, the intent analysis unit 307 analyzes audio from the user-input to determine jitters, pauses, pitch, and speed… The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters.” ¶0072-73; Fig 3a (307)) Examiner note: Under BRI, the determination of how and when the output was provided in the simulation designated timeline is being interpreted as the responses’ pauses, speed and jitters, or any type of length of time taken to respond.  

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of analyzing the user’s output with Natural Language Processing (NLP) and with rules based on their responses to score them and determine their relevancy, including its timing, as taught by Tirumale because it would be essential to understand their “verbal and non-verbal language” and behavior to deduce what is the real intent of the “potential employee” without pretending to be qualified in the open position or when executing sales decisions that should go in accordance to the employers policies and values.  

Regarding claim 5: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 4.
Rini further teaches:
wherein said decomposed output is provided a plurality of times and wherein said Al server determines a raw score from a combination of individually scored decomposed outputs, and from a length of time between provision of outputs and a total time elapsed during said simulation of said sales session. (“Another object of the present invention is to provide a new and improved method of and system for assessing, developing, analyzing and managing sales intelligence of sales representatives, comprising the steps of (a) using a selling intelligence (SI) assessment, development and management system to (i) assess, at a first moment in time, the selling intelligence of a sales representative who is a candidate for hire by an organization at a first moment in time, (ii) produce selling skill competency and judgement skill category scores for the assessed sales representatives, (iii) process the selling skill competency and judgment category stores so as to factor a selling intelligence measurement, and (iv) store the selling skill scores and selling intelligence measurement in a system database of the system,” ¶0074; “In summary, this conversation-based scoring method produces (i) an average selling competency skill category (SCSC) score for each selling competency skill category (SCSC) being assessed at one or more decision points in the conversation, as well as (ii) an average selling judgement skill category (SJSC) score for each selling judgement skill category (SJSC) being assessed at one or more decision points in the conversation. Some conversations might be designed to contain multiple decision points configured to assess a particular selling (competency or judgement) skill category with an average score value.” ¶0415; Fig 4I) Examiner note: The skill categories are scored separately taking into account time length, as stated in ¶0409 and ¶0413.

Rini does not explicitly teaches the following limitation, however Tirumale teaches:
wherein said Al server analyzes transcripts of said sales session to determine a second level of scoring variables in relation to a plurality of heuristics, wherein said heuristics are selected from the group consisting of a number of filler words, a number of words provided in said decomposed output, and a number and length of pauses; wherein said Al server combines said raw score with said second level of scoring variables to determine a final simulation score. (“the intent analysis unit 307 analyzes video from the user-input to determine gesture, body language, and expression of the user in order to handle the interruptions appropriately. In another example, the intent analysis unit 307 analyzes audio from the user-input to determine jitters, pauses, pitch, and speed” ¶0072; “The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters…Upon identifying the one or more parameters, the intent analysis unit 307 assigns a predetermined weightage to each of the one or more identified parameters. Accordingly, the intent analysis unit 307 fetches a table indicative of mapping of predetermined weightage with the parameters from the content database 206. In one implementation, the table is created one time only and is generic to all conversation sessions. In another implementation, the table is created at time of creating the script and is specific to current conversation session. The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters.” ¶0073 Fig 3a (307)) Examiner note: Under BRI, the determination of heuristics has been interpreted as “filler words or jitters, pauses and number of words” and the raw scores and the second level of scoring variables as the “predetermined weightage of each of the one or more identified parameters”, while the final total score would be their “aggregation”.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of using a raw score and second level of scoring variables to combine and determine a total final simulation score, as taught by Tirumale because it would be necessary to closely evaluate the “potential employee” in a deeper and detailed manner to verify their true “intent” by scoring their “verbal and non-verbal language” to ensure that the right hiring decision has been made at the end os the “sales session simulation”. Also, Tirumale acknowledges that there is a need to improve user experience with intelligent systems and to enable “complete evaluation of every aspect of human behavior during the conversation and details analysis of the conversation session itself based on several parameters, thereby providing a comprehensive evaluation. This further enables drilling down information to provide insight about user's behavior.” (Tirumale; ¶0015).

Regarding claim 7: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 6.
Rini further teaches:
wherein said Al server receives user preference data regarding employment, and combines said user preference data and said final simulation score, and said analysis of said behavior of said potential employee, to determine a match with an employer. (“In some cases, the system can be programmed with assessment vehicle types based on several possible criteria including, for example, (i) assessment preferences set by system administrators, as well as (ii) selling competency skill categories or selling judgement skill categories involved in previous prescriptions.” ¶0513; Fig 4V4) Examiner note: the selling competency skill categories or selling judgement skill categories are ruled by scores.
wherein said Al server further receives employer preference data regarding employment, and determines said match also according to said employer preference data. (“As shown at Block C in FIG. 4V4, the process determines the skill categories to be assessed. At Block D, this determination can be made by analyzing prescriptions and metrics, if any exist at this stage of assessment generation, and determine the set of selling skill categories that require assessment by the system to improve the selling intelligence of the user (e.g. sales representative, pre-hire, et al).” ¶0514; Fig 4V4 (C and D))
wherein said employer preference data comprises information about employer culture, and wherein said verbal and non-verbal communication of said potential employee is matched to said information about employer culture according to instructions executed by said processor of said AI server. (“(d) using the system and the organization benchmarks to automatically (i) compare skill category scores and factored selling intelligence measurement for the sales representative candidate, against the organization benchmarks, and (ii) generate a metric measuring how closely the assessed sales representative candidate meets or matches the requirements established by the organization benchmarks; and (e) using the system and the generated metric, to automatically predict the likelihood that the sales representative candidate will achieve sales performance goals set within the organization” ¶0076) Examiner note: Under BRI and in light of the applicant specifications in ¶0048, the employer preference data and the employer culture has been interpreted as the “organization benchmarks and metrics”. Thus, the examiner takes official notice that “employer culture criteria” can be any metrics or “criteria” that include “core values” and “collective behaviors that make up the organization” according to the definition of “cultural fit” per techtarget.com, thus being obvious to include in the main company metrics to hire the best fitted candidates.  Also, refer to ¶0669 and ¶0671 for more details. 

Regarding claim 9: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 7.
Rini further teaches:
wherein said Al server receives employer information regarding interview decisions and hiring decisions, and updates said heuristics and said comparison of said decomposed output to said plurality of criteria according to said employer information. (“ “Using this automated method supported on the system of the present invention, the hiring and termination decisions of sales representatives can be supported by comparing the measured selling intelligence of the sales representative, against the group of sales representatives in the industry, with the expectation the sales representative will reach a specific sales quota at the end of a specified sales assessment period, after taking automatically-generated selling intelligence training courses based on measured selling intelligence.” ¶0724; Fig. 19) Examiner note: Under BRI, the comparison of selling intelligence measures of sales representative with the industry is being interpreted as a heuristic. See also ¶0726 - ¶0735 for more specification about the Automated-Method of Generating Reports. 

Regarding claim 10: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 9.
Rini further teaches:
wherein said Al server further predicts a likelihood of success of matching to the employer, according to said updated heuristics and said updated comparison. (“Another object of the present invention is to provide a new and improved method of and system for assessing sales representative candidates during hiring process, and generating user reports predicting sales performance using organization benchmarks based on selling intelligence assessments, comprising the steps of: …(c) using the system and the selling intelligence benchmarks to automatically compare the skill category scores and selling intelligence factored for the sales representative candidate, against the selling intelligence benchmarks, to generate a user report with selling intelligence metrics predicting the sales representative candidate's likelihood of success in sales within the organization;” ¶0075)

Regarding claim 11: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 10.
Rini further teaches:
further comprising a content server for supplying content to said simulation application; wherein said dialog segments are further selected by said Al server from said content provided by said content server. (“the system user interface layer 34 supports: the assessment interface submodule 31A for supporting the generation, design and administration of assessment vehicles such as, for example, multiple choice tests, conversation-based simulations, and game-based simulations as illustrated in FIGS. 4A, 4B1, 4B2 and 4B3;” ¶0233; Figs. 4A, 4B1, 4B2 and 4B3)

Regarding claim 12: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 11.
Rini further teaches:
wherein said Al server further comprises a hardware processor and a memory, (“FIG. 1D shows the system architecture of an exemplary client system 3 deployed on the system network 1 supporting the many services offered by its system network servers. As shown in FIG. 1D, the client device 3 can include a memory interface 15, one or more data processors 16, I/O subsystem 17, and a systems user interface 18” ¶0220; Fig 1D (3, 15 and 16))
wherein said processor is configured to perform a predefined set of basic operations in response to receiving a corresponding basic instruction selected from a predefined native instruction set of codes, wherein said codes are stored on said memory, (“a cluster of application servers 9 for storing and executing modules of code in the many core and compositional object-oriented software modules supporting the system network of the present invention, and generating processes having a server-side and a client-side and supporting a graphical user interface (GUI) based environment available on the client-side and displayed on the client systems” ¶0210; “These Web-enabled client machines 3A, 3B, and 3C (e.g. desktop computers, mobile computers such as iPad, and other Internet-enabled computing devices with graphics display capabilities, etc.) can run native mobile applications and/or mobile web browser applications supported modules, supporting client-side and server-side processes on the system network 1.” ¶0211; Fig 1C (9); Figs. 3A, 3B, and 3C)
wherein said codes comprise a first set of machine codes selected from the native instruction set for receiving said output from the user computational device, (“During such off-line modes of operation, supported by native application implemented client subsystems, the system users (e.g. consumers) can also perform certain system functions (i.e. receive certain services) such as, for examples, assessments, reports and prescriptions, with the understanding that the such operations will be completed, if and as necessary, when the client system, running the native application, goes back online, i.e. restores connectivity with the system data center 6 and synchronization between all clients and system servers has automatically taken place” ¶0219; Fig 1C (6))
and a third set of machine codes selected from the native instruction set for scoring the output from the user computational device. (“During scoring operations of “selling competency” skill categories (SCSCs), each decision point in a conversation, each question in a multiple-choice question test, and each branch in a game-based simulation is (i) sorted or classified into one or more of selling-competency skill categories, defined by the skill category schema, and then (ii) scored in accordance with principles of the present invention. Details of this selling competency skill category (SCSC) schema, indexed using selling competency codes (SC#), corresponding to N number of selling competency skill categories (SCSCs), are described below.” ¶0281- 82; Fig 4E1)
Rini does not explicitly teaches modules for NLP analysis for a set of machine codes disclosed in the following limitation, however, Tirumale further teaches: 
a second set of machine codes selected from the native instruction set for operating the NLP analyzer module for decomposing the output from the user computational device, (“The intent analysis unit 307 uses various techniques for analyzing the user-input such as speech synthesis, expression analysis, natural language processing, voice analysis, vision analysis, feature analysis, and latent semantic processing to identify the one or more parameters indicative of the intent.” ¶0071; “The processing unit 501 may implement a software program, such as code generated manually (i.e., programmed).” ¶0105 Fig 3a (307); Fig 5 (501 and 508))

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of using NLP analyzer module for decomposing the output by using a second set of machine codes as instructions, as taught by Tirumale because it would be essential to deeply understand and decipher the “potential employee’s” real intent is by evaluating the all the parts of the context of their response using an NLP analyzer by including a second set of codes for its programming and to decompose such output in parts that can be weighted to make a final hiring decision. 

Regarding claim 13: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 12.
Rini does not explicitly teaches the following limitation, however Tirumale teaches:
wherein said memory on said Al server further comprises a fourth set of machine codes selected from the native instruction set for executing said NLP analyzer module for combining a plurality of scores from a plurality of decomposed outputs, and for forming a raw score from the combined plurality of scores, and from a length of time between provision of outputs and a total time elapsed during said simulation of said sales session. (“the intent analysis unit 307 analyzes video from the user-input to determine gesture, body language, and expression of the user in order to handle the interruptions appropriately. In another example, the intent analysis unit 307 analyzes audio from the user-input to determine jitters, pauses, pitch, and speed” ¶0072; “The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters…Upon identifying the one or more parameters, the intent analysis unit 307 assigns a predetermined weightage to each of the one or more identified parameters. Accordingly, the intent analysis unit 307 fetches a table indicative of mapping of predetermined weightage with the parameters from the content database 206. In one implementation, the table is created one time only and is generic to all conversation sessions. In another implementation, the table is created at time of creating the script and is specific to current conversation session. The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters.” ¶0073 Fig 3a (307)) Examiner note: Under BRI, the determination of how and when the output was provided in the simulation designated timeline is being interpreted as the responses’ pauses, speed and jitters, or any type of length of time taken to respond and a predetermined weightage is being interpreted as the raw score.  

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of using a NLP analyzer module to evaluate individual raw scores and combine them to have a total final score, accounting total time length and duration of the outputs by using a fourth set of machine codes as instructions, as taught by Tirumale because it would be more precise and “obvious to try” to incorporate more scores into the user’s decomposed output while taken into consideration their timely response to figure out if the provided answer was made up or not so the system can also spot lies while evaluating “potential employees” during the “sales session simulation” and effectively make the right hiring decision.

Regarding claim 14: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 13.
Rini does not explicitly teaches the following limitation, however Tirumale teaches:
wherein said memory on said Al server further comprises a fifth set of machine codes selected from the native instruction set for supporting execution of functions to analyze transcripts of said sales session to determine a second level of scoring variables in relation to a plurality of heuristics, wherein the heuristics are selected from the group consisting of a number of filler words, a number of words provided in said decomposed output, and a number and length of pauses. (“the intent analysis unit 307 analyzes video from the user-input to determine gesture, body language, and expression of the user in order to handle the interruptions appropriately. In another example, the intent analysis unit 307 analyzes audio from the user-input to determine jitters, pauses, pitch, and speed” ¶0072; “The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters…Upon identifying the one or more parameters, the intent analysis unit 307 assigns a predetermined weightage to each of the one or more identified parameters. Accordingly, the intent analysis unit 307 fetches a table indicative of mapping of predetermined weightage with the parameters from the content database 206. In one implementation, the table is created one time only and is generic to all conversation sessions. In another implementation, the table is created at time of creating the script and is specific to current conversation session. The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters.” ¶0073 Fig 3a (307)) Examiner note: Under BRI, the determination of how and when the output was provided in the simulation designated timeline is being interpreted as the responses’ pauses, speed and jitters, or any type of length of time taken to respond. The determination of heuristics as filler words or jitters, pauses and number of words using a predetermined weightage is being interpreted as the raw score and the second level of scoring variables is being interpreted as the predetermined weightage of each of the one or more identified parameters, while the final total score is being interpreted as their aggregation.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of using a NLP analyzer module to analyze transcripts of sale sessions outputs to determine a second level of scoring variables or factors in relation to various heuristics by using a fifth set of machine codes as instructions as another implementation, as taught by Tirumale because it would increase the accuracy in spotting other factors in a user’s decomposed output if the system can analyze other transcripts from previous candidates that participated in the “sales session simulation”.

Regarding claim 15:
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 14.
Rini does not explicitly teaches the following limitation, however Tirumale teaches:
wherein said memory on said Al server further comprises a sixth set of machine codes selected from the native instruction set for combining the raw score with the second level of scoring variables to determine a final simulation score. (“the intent analysis unit 307 analyzes video from the user-input to determine gesture, body language, and expression of the user in order to handle the interruptions appropriately. In another example, the intent analysis unit 307 analyzes audio from the user-input to determine jitters, pauses, pitch, and speed” ¶0072; “The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters…Upon identifying the one or more parameters, the intent analysis unit 307 assigns a predetermined weightage to each of the one or more identified parameters. Accordingly, the intent analysis unit 307 fetches a table indicative of mapping of predetermined weightage with the parameters from the content database 206. In one implementation, the table is created one time only and is generic to all conversation sessions. In another implementation, the table is created at time of creating the script and is specific to current conversation session. The intent analysis unit 307 then deduces the intent based on an aggregation of the predetermined weightage of each of the one or more identified parameters.” ¶0073 Fig 3a (307)) Examiner note: Under BRI, the determination of how and when the output was provided in the simulation designated timeline is being interpreted as the responses’ pauses, speed and jitters, or any type of length of time taken to respond. The determination of heuristics as filler words or jitters, pauses and number of words using a predetermined weightage is being interpreted as the raw score and the second level of scoring variables is being interpreted as the predetermined weightage of each of the one or more identified parameters, while the final total score is being interpreted as their aggregation.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of using a NLP analyzer module to combine individual raw scores with second level of scoring variables or factors to determine final total simulation score by using a sixth set of machine codes as instructions as another implementation, as taught by Tirumale because it would be “obvious to try” to resume all the scores evaluated per context factor and behavior provided by the user during simulation to come into a final decision that is dictated by a “final total simulation score”.

Regarding claim 16: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 15.
Rini further teaches:
wherein said simulation server further comprises a hardware processor and a memory, wherein said processor is configured to perform a predefined set of basic operations in response to receiving a corresponding basic instruction selected from a predefined native instruction set of codes, wherein said codes are stored on said memory, wherein said codes comprise a seventh set of machine codes selected from the native instruction set for executing said simulation application, for simulating a sales session. (“The selling intelligence assessment, development and management system 2 deployed on the system network 1 immerses salespeople in real-world selling situations and experiences using automated, scalable, 3D simulations with virtual customers, without presenting any risk to a company's brand, the sales representatives being tested, or their customers.” ¶0194; a cluster of application servers 9 for storing and executing modules of code in the many core and compositional object-oriented software modules supporting the system network of the present invention, and generating processes having a server-side and a client-side and supporting a graphical user interface (GUI) based environment available on the client-side and displayed on the client systems” ¶0210; Fig 1A (1 and 2) and Fig. 1C (9))

Regarding claim 17: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 16.
Rini does not explicitly teaches the following limitation, however Tirumale teaches:
wherein said memory of said simulation server further comprises an eighth set of machine codes selected from the native instruction set for executing said rules based engine of said simulation application, for selecting a dialog segment according to a rule. (“the response analysis unit 308 determines a next state or the response by traversing the state-machine model based on the user-input, the deduced intent, and one or more pre-stored rules. The one or more rules determine how the default preferences, the exception preferences, and time need to be applied to the state machine model. Examples of the rules include, but not limited to, system related rules such as interruptions and handling timeouts during wait, and user related rules such as waiting time for receiving the user-input. These rules are stored in the content database 206.” ¶0075; Fig 3a (308))

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of executing rules based engine from the simulation application, for selecting a dialog segment by using a eight set of machine codes as instructions as another implementation, as taught by Tirumale because it would be needed to pre-determine what the response given by the simulation application will be according to the user’s response and following the rules set by the organization that includes their values and their metrics. That way the system would give a response that would fluently execute tasks in a certain sequence and interrogate the user based on the criteria points that the organization wants to evaluate for the final hiring decision.

Regarding claim 18: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 17.
Rini does not explicitly teaches the following limitation, however Tirumale teaches:
wherein said memory of said Al server further comprises a ninth set of machine codes selected from the native instruction set for executing the NLP analyzer module, for determining which rule from the simulation application is invoked by the decomposed output. (“At step 110, the state-machine model is then traversed based on the user-input, the deduced intent, and one or more pre-stored rules to determine next state. The next state comprises one of: a secondary question from the pre-stored script, the secondary question can be one of a follow-on question and different question; a repetition of the system-input; a resolution related to a user-query; a follow-up message; a termination message; and a repetition of the conversation session.” ¶0041; Fig 1d (110))

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of executing the NLP analyzer module to invoke the rules and determine the output by using a ninth set of machine codes as instructions as another implementation, as taught by Tirumale because it would “obvious to try” to output the formulated response to continue the conversation flow with the user and further evaluate them for finding the best fit with their employer’s offering position. 

Regarding claim 19: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 18.
Rini does not explicitly teaches the following limitation, however Tirumale teaches:
wherein said criteria are selected from the group consisting of skills based criteria, body language criteria, tone criteria and culture fit criteria. (“Further, the conversation session is pre-associated with a plurality of context factors and a profile of the user. Thereafter, intent of the user input is deduced. The intent is deduced based on a plurality of parameters identified from the user-input. The parameters include similarity of concept between the user-input and the system-input, sentiment of the user, emotion of the user, gesture of the user, tone of the user, body language of the user, expression of the user, code of conduct of the user, environmental factors, and a duration from said providing until receiving of the user-input from the user.” ¶0012; “In one example, the subject database 205 can include indexed questions, statements responsive to the questions, and semantic expansions of the questions and statements related to product(s)/service(s) being offered by a company. In another example, the subject database 205 can include indexed questions, statements responsive to the questions, and semantic expansions of the questions and statements related to various technologies being used by employees in an organization for performing their operations.” ¶0054; Fig 2 (201, 205)) Examiner note: The code of conduct and the use of indexed questions to ask the interviewee if they are willing to relocate, as stated in ¶0080-82 and ¶0085-88, are being interpreted as a requirement of culture fit criteria for the employer, under BRI. Note that the skills criteria is also disclosed in ¶0056 for this reference.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of selecting criteria based on skills, body language, tone and culture fit, as taught by Tirumale because “it would be obvious to try” and it would be essential to corroborate the response of the user with its actions which are reflected on their “non-verbal language” such as “body language and tone”, but also their skills which must conform with the organization goals, values, metrics and the overall organizational culture.

Regarding claims 20: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 1.
Rini does not explicitly teaches the following limitation, however Tirumale teaches:
wherein said Al server further comprises a meeting preparation analysis process for determining a degree of readiness of said potential employee for said simulated sales session, wherein said meeting preparation analysis process is operated according to instructions executed by said processor; and wherein said processor of said Al server executes instructions to analyze input from said meeting preparation analysis process; wherein said behavior of said potential employee is further analyzed according to said input from said meeting preparation analysis process. (“In addition, the response analysis unit 308 determines the response based on the intent deduced from user-input corresponding previous or prior system-input within the current conversation session, intent deduced from user-input corresponding previous or prior system-input within a plurality of pre-stored conversation sessions and the script.” ¶0074) Examiner note: Under BRI, the examiner would like to take official notice that an employer can have as many “pre-screening” or “meeting preparations” prior to the real interview or simulation as they would want to ensure the candidates are “ready” for hiring and are the right fit to the employer, while making it difficult to other “potential employees” to keep up. Thus it would be obvious to point out that this claim language is similar to simply having “pre-stored conversation sessions” from the same user. Also, refer to ¶0080-87 for questions made by the system to “shortlist” candidates.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of having an additional meeting preparation analysis procedure to determine the degree readiness of the potential employee and to further evaluate their behavior prior to the sales session simulation, as taught by Tirumale because “it would be obvious to try” to make sure that the candidate is ready of passing through the “sales session simulation” while expressing genuine interest in the hiring process and saving the recruiter or hiring company their time and resources put on the simulation run arrangement.

Regarding claims 23: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 22.
Rini further teaches the use of “3D VR-based simulation involving a sales representative engaging with two other virtual actors having parts in the simulated conversation.” (See ¶0251 and Fig 4B2 and 4B3), but does not explicitly teaches the analysis of “body language”. Thus, Tirumale teaches: 
wherein said simulation application further analyzes body language according to animated motions of a corresponding avatar (“Referring to FIG. 1(b), the step 103 of deducing intent of the user-input comprises further steps. Accordingly, at step 106, the user-input and the system-input is analyzed to identify one or more parameters indicative of the intent. The one or more parameters include similarity of concept between the user-input and the system-input, sentiment of the user, emotion of the user, gesture of the user, tone of the user, body language of the user, expression of the user, code of conduct of the user, environmental factors, and a duration from providing of the system-input to the user until receiving of the user-input from the user.” ¶0037) Examiner note: Under BRI, “motions” have been interpreted as the user’s “gestures and expressions”.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of analyzing the body language according to the motions of the user’s corresponding avatar, as taught by Tirumale because it would be “obvious to try” to reflect the user’s motions in the simulation in real-time to easily collect and detect “body language” to further evaluate and conclude the confidence of the user compared to the tasks assigned and decisions taken during the “sales session simulation”. 

Regarding claims 24: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 2.
Rini does not explicitly teaches the following limitation, however Tirumale teaches:
wherein said NLP analyzer module determines the components of user output to determine the priorities and contexts of said user output before passing said user output to an application logic module for determining the sequence location of said output and determining a type of said output; (“Further, the conversation session is pre-associated with a plurality of context factors and a profile of the user. Referring to FIG. 1(d), the method 100 comprises further steps upon the termination of conversation session. Accordingly, at step 111, a set of conversation sessions from amongst a plurality of pre-stored conversation sessions is selected based on the plurality of context factors and the profile of the user.” ¶0042; Fig 1(d) (111-113)) Examiner note: Under BRI, the determination of components of user output for priorities and context of said output has been interpreted as the “context factors” from “pre-stored conversation sessions”. Also, refer to ¶0043-47 for further details.
wherein said application logic module passes said output to a dialog management and scoring module which scores the dialog and determines the appropriate response. (“Thereafter, a response is determined based on the deduced intent, intent deduced from user-input corresponding to system-input within a plurality of pre-stored conversation sessions, and the script. Further, the conversation session follows a state machine model implementation and therefore a state-machine model is pre-associated with the conversation session. The determination of the response also comprises of determining current state in state machine model based on the system-input. The state-machine model is traversed based on the user-input, the deduced intent, and one or more pre-stored rules to determine next state as the response.” ¶0013; Fig 1C (109-110)) Examiner note: Under BRI, the logic module has been interpreted as the “state machine model”. Also, refer to ¶0040-42 for general details.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini with the ability of using an NLP analyzer module to determine the priorities and context user’s output or response that can dictate an order and type of output to further score the dialog and determine an appropriate response , as taught by Tirumale because it would be “obvious to try” to analyze the response of the “potential employee”, score it, and run it through a logical module that can make sense of such dialog to assert the best answer when returning a response by the non-player character that simulates the “customer” in the “sales session simulation” making it a flowing and logical discussion. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Rini (U.S. Pub No. 20180268341 A1) in view of Tirumale (U.S. Pub No. 20180174055 A1) in further view of Gruber (U.S. Pub No.  20120016678 A1).
Regarding claim 3: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 2.
Rini further teaches:
wherein said simulation application further comprises a game application for simulating a non-player character (NPC) for participating in said simulated sales session; (“Another object of the present invention is to provide a new and improved selling intelligence assessment, development and management system supporting (i) a 3D avatar-based virtual reality (VR) gaming environment supporting simulations that challenge sales people and develop their sales skills,” ¶0059; “Another object of the present invention is to provide a new and improved method of measuring selling intelligence by immersing sales representatives in a simulated sales scenario with a 3D avatar customer, with many possible paths due to many possible combinations of action, where the sales representative must make decisions that ultimately lead to an outcome” ¶0067; Fig 4B2) Examiner note: Under BRI and in light of the applicant specifications in ¶00154, the non-player character (NPC) has been interpreted as the “3D avatar customer” and the game application is the “(VR) gaming environment”. See also ¶0106 and ¶0815 where 3-D avatar customers are also referred as “virtual actors”.
wherein said game application is executed according to instructions executed by said process of said simulation computational device; and (“In general, the assessment scoring submodule 31B shown in FIGS. 2B and 4C is configured to perform the following basic functions: (i) the processing and scoring of assessments, which may include multiple-choice tests, conversation-based assessments and game-based simulations; (ii) producing selling competency scores and selling judgment scores; and (iii) subsequent computing of selling intelligence measurements for storage in the reporting data storage submodule 32C accessed by the reporting and prescription submodules 32B and 33B, illustrated in FIG. 4B.” ¶0254; Figs 2B and 4C (31A and 31B)) Examiner note: See also ¶0233 and ¶0462 for general details and ¶0255 for Fig 4C and its module 31B details and ¶0251 for Fig 4B2 and its interface module 31A details.

Neither Rini or Tirumale explicitly teach a module that include a “natural language processing algorithm” to process and deliver “relevant dialog” to the user. However, Gruber which is an analogous prior art directed to an intelligent automated assistant system that engages with the user in an integrated, conversational manner using natural language dialog (See abstract and ¶0002). Thus, Gruber teaches:
wherein said NPC is displayed to deliver said relevant dialog segment on said user computational device according to commands determined by a response direction data (RDD) module, wherein said RDD module is operated by instructions executed by said processor of said AI server, wherein said instructions include instructions for operating a natural language processing algorithm. (“According to various embodiments, intelligent automated assistant 1002 may include a plurality of different types of components, devices, modules, processes, systems, and the like, which, for example, may be implemented and/or instantiated via the use of hardware and/or combinations of hardware and software. For example, as illustrated in the example embodiment of FIG. 1, assistant 1002 may include one or more of the following types of systems, components, devices, processes, and the like (or combinations thereof): …Language pattern recognizer(s) component(s) 1060 (may include full library 1060 b and subset 1560 a); Language interpreter component(s) 1070; Domain entity database(s) 1072; Dialog flow processor component(s) 1080…Dialog flow models component(s) 1087…Output processor component(s) 1090.” ¶0176; “Assistant 1002 outputs a dialog box 3102 indicating that results are being presented, and a prompt 3103 asking the user to click a time. Listings 3104 are also displayed.” ¶0469; Fig 1 (1060, 1070, 1072, 1080, 1087 and 1090); Fig 31) Examiner note: See also ¶0331 regarding the suggested responses that the “assistant” can suggest, ¶0161-172 for “user interaction details” and ¶0315 for details about algorithms used for “natural language processing procedure”.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini as modified by Tirumale with the ability of having a module that can output and display a relevant dialog segment while using a natural language processing algorithm, as taught by Gruber because it would be “obvious to try” to include artificial intelligence technology such as natural language processing algorithms that can return relevant dialog segments to maintain a natural flow of conversation between another user while their being evaluated in real-time during simulation, through their context replies and verbal and non-verbal language to quickly conclude if it is a best fit for an employer’s open position and it required selling skills. Also, Gruber acknowledges that many different advantages or benefits can be obtained over currently existing “intelligent automated assistant” technology such as “The use of dialog history in interpreting the natural language of user inputs. Because the embodiments may keep personal history and apply natural language understanding on user inputs, they may also use dialog context such as current location, time, domain, task step, and task parameters to interpret the new inputs. Conventional search engines and command processors interpret at least one query independent of a dialog history. The ability to use dialog history may make a more natural interaction possible, one which resembles normal human conversation.” (Gruber; ¶0134).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Rini (U.S. Pub No. 20180268341 A1) in view of Tirumale (U.S. Pub No. 20180174055 A1) in further view of Gruber (U.S. Pub No.  20120016678 A1) and Real-Time Speech Emotion and Sentiment Recognition for Interactive Dialogue Systems (referred by the examiner as Bertero hereafter).
Regarding claims 21: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 1.
Neither Rini, Tirumale or Gruber explicitly teach the following limitation. However, Bertero which is an analogous prior art directed to an interactive dialogue system to recognize user emotion and sentiment in real time while deciding the appropriate response at every dialogue state, conversational manner using natural language dialog (See abstract and introduction section). Thus, Bertero teaches:
wherein said Al server comprises a trained neural net and selects dialog to return to said user computational device according to said trained neural net. (“This module enables the system to assess the user’s current emotional state and sentiment, and thereby decide the appropriate response at every dialogue state. The dialogue management system handles the mixed-initiative dialogues while taking into account user emotion and sentiment, in addition to query content.” Introduction section, Col 2, ¶1, p.1042)

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini as modified by Tirumale and Gruber with the ability of a trained neural net that selects a dialog to return to the user, as taught by Bertero because it would be “obvious to try” to include artificial intelligence that can automate the responses that the non-player characters can reply to the user interacting in the “sales session simulation” while taking into consideration their “verbal and non-verbal language” to formulate the best response without confusing or upsetting the user. Also, Bertero acknowledges that “We expect human-machine dialogues to get closer to human-human dialogues. One important factor is that we expect machines to understand our emotions and intent and respond with empathy” and “avoid feature engineering and instead use a Convolutional Neural Network to extract emotion from raw audio input directly” (Bertero; Introduction, p. 1042-1043).

Regarding claims 22: 
The combination of Rini and Tirumale, as shown in the rejection above, discloses the limitations of claim 21.
Neither Rini, Tirumale or Gruber explicitly teach the following limitation. However,  Bertero teaches:
wherein said simulation application provides AI- driven skill simulation through a spoken language framework, wherein said Al server supports NLU (natural language understanding), wherein audible speech is collected through said microphone, analyzed according to said neural net for NLU, and wherein said simulation further comprises providing return dialog to the user computational device, wherein said return dialog is provided through said trained neural net. (“We use Kaldi speech recognition toolkit (Povey et al., 2011) to train our acoustic models. We train deep neural network hidden Markov models (DNN-HMMs) using the raw audio together with encode-decode parallel audio. We apply layer-wise training of restricted Boltzmann machines (RBM) (Hinton, 2010), frame cross-entropy training with mini-batch stochastic gradient descent (SGD) and sequence discriminative training using state Minimum Bayes Risk (sMBR) criterion. The text data, of approximately 90 million sentences, includes acoustic training transcriptions, filtered sentences of Google 1 billion word LM benchmark (Chelba et al., 2013), and other multiple domains (web news, music, weather). Our decoder allows streaming of raw audio or CELP encoded data through TCP/IP or HTTP protocol, and performs decoding in real time.” Speech Recognition section, Col 1, ¶1, p.1043) 

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Rini as modified by Tirumale and Gruber with the ability of a trained neural net that selects a dialog to return to the user, as taught by Bertero because it would be “obvious to try” to include artificial intelligence that can automate the responses that the “non-player characters” can reply to the user interacting in the “sales session simulation” while using “NLU” and considering the users speech in real-time to analyze their “verbal and non-verbal language” and formulate and “return” the best response using a “trained neural network” that can intelligently avoid confusing or upsetting the user. Also, Bertero acknowledges that “We expect human-machine dialogues to get closer to human-human dialogues. One important factor is that we expect machines to understand our emotions and intent and respond with empathy” and “avoid feature engineering and instead use a Convolutional Neural Network to extract emotion from raw audio input directly” (Bertero; Introduction, p. 1042-1043).
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sung (U.S. Pub No. 20180253697 A1) is pertinent because it “provides apparatus, systems and methods in which a candidate assessment system assesses a job candidate's suitability for a job by applying a variety of analysis metrics to a variety of gameplay aspects recorded while the candidate plays a game.”
Polli (U.S. Pub No. 20190026681 A1) is pertinent because it is about “the systems and methods can match candidates with companies, based on the candidates' behavioral output obtained from one or more neuroscience-based tasks (or tests). The candidates' behavioral output may be compared against an employee model that is representative of an ideal employee for a specific position in the company. The plurality of neuroscience-based tasks may be provided in the form of performance-based games that are designed to test/measure a wide array of emotional and cognitive traits.”
Wu (U.S. Pub No. 20180150739 A1) is pertinent because its “systems and method determine emotional states of the candidate and relevance scores for one or more provided answers from the candidates. The systems and methods utilized the emotional states and relevance scores to determine the next type of question and the appropriate difficulty level for the next question to ask the candidate during an automated interview.”
Gorman (U.S. Pub No. 20130171594 A1) is pertinent because it is about “Systems and methods are provided for allowing users associated with an organization to participate in training and collaborative activities through a gamified training platform.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687